Citation Nr: 1820926	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October1967 to May 1969.

This matter is on appeal from a rating decision dated December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran originally requested a BVA hearing at a local VA office in his June 2014 substantive appeal; however, in a February 2015 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

The issue of entitlement to total disability based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD has been characterized by depressed mood and anxiety, sleep impairment, and flashbacks.  Symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, panic attacks, and impaired abstract thinking have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1110, 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.
      
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor any of his past representatives notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c) (2017). 

VA provided a relevant and adequate examination in December 2011.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). This examination also utilizes the DSM-IV criteria rather than DSM-V.  However, given that the Veteran's symptoms do not approximate a 50 percent rating, a remand for such an examination is also likely to unnecessarily delay adjudication of this matter.  Accordingly, all available and relevant records have been obtained and associated with the claims file. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran is presently service connected for PTSD, rated as 30 percent disabling.  He contends that he is entitled to a higher rating for that disability.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155  (2014); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2017).  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

The Veteran's PTSD is rated under 38 C.F.R. 4.130 (2017), Diagnostic Code 9411, which provides the general rating formula for mental disorders.  Under the applicable diagnostic criteria, a 30 percent rating is granted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 4.130, Diagnostic Code 9411 (2017). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126 (a) (2017).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2017). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).

Based on the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, the record indicates that the Veteran's symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity.

For example, throughout the period on appeal, the Veteran showed sense of clarity that is normal for this level of compensation.  While his December 2011 VA examiner noted that the Veteran showed a restricted affect, he also noted the absence of a flattened affect, or circumstantial, circumlocutory or stereotyped speech.  The veteran was alert and fully oriented at all times.  There were no signs of mania, psychosis, or other absence of clarity of thought.  In addition, the record does not reflect a past or present use of drugs or alcohol, and a May 2011 medical record reports that the Veteran had not recently used intoxicants.  In a May 2013 record, the Veteran was found able to dress, bathe, and maintain hygiene. 

While the Veteran undoubtedly suffers from significant disturbances of mood, these disturbances do not warrant an increased rating.  The Veteran is noted to appear irritable, hypervigilant, and angry at several points in the record, including notes dated May 2011, July 2011, May 2014, and in his December 2011 VA examination.  For example, in a July 2011 note, a clinical psychologist observes that the Veteran is irritable around others, as well as over sensitive and hypervigilant due to his experiences in Vietnam.  Similarly, at his December 2012 examination, the Veteran endorsed anxiety resulting in markedly diminished interest in participating in significant activities.  Most importantly, the Veteran has not endorsed panic attacks and specifically denied panic attacks as recently as a May 2011 evaluation.  Especially given the lack of panic attacks, the criteria for a 50 percent rating contemplate a more severe level of mood disturbance than the Veteran presents.

Similarly, despite his pervasive feelings of sadness, the Veteran is able to function independently and was found capable of managing his own financial affairs by his December 2011 VA examiner.  Any occasional decrease in work efficiency is considered in his 30 percent rating.

While it is true that the Veteran exhibited sleep impairment throughout this period, such symptoms are also contemplated by his current rating under DC 9411.  Specifically, the Veteran's December 2011 VA examiner note sleep impairment.  The Veteran submitted a statement dated March 2014 in which he states that he suffers nightmares of his experiences in Vietnam, night sweats, and the inability to sleep.  Similar observations are made by professionals in notes dated May 2011, November 2011, and January 2012.   Such sleep disturbances, while undoubtedly unsettling, are not uncommon with PTSD and any resulting occupational or social impairment is contemplated in the Veteran's current 30 percent rating.

The Veteran's August 2010 medical record reflects that his long and short term memory was grossly intact.  Indeed, records from May 2011 and September 2011 indicate that the Veteran did not suffer symptoms of memory loss.  Thus, the evidence reflects that the Veteran's long term and short term memory has always been adequate.  Further, the record does not show impaired judgment or trouble with the law during the appeal period.  Finally, throughout the period on appeal, the Veteran has not generally had delusions or hallucinations.  Specifically, a July 2011 note says that the Veteran can hear "everything" related to his active service.  However, that same note and other examinations of record reflect that the Veteran has had no frank delusions or hallucinations, nor any suicidal or homicidal ideations.  Thus, the Veteran's general cognitive state most resembles his current 30 percent rating.

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 30 percent.  For example, he has exhibited disturbances of mood and motivation, flashbacks, and intrusive thoughts.  Notably, the Veteran's January 2012 provider observed very distressing memories and nightmares of his service in Vietnam, and hypervigilance causing the Veteran to feel as if his home was being invaded.  In the Board's view, this still does not warrant an increased rating.  The criteria for the next-higher 50 percent rating depict a level of impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran.  Unless these objective symptoms, to include panic attacks, impaired judgment, and circumstantial, circumlocutory, or stereotyped speech, are actively demonstrated, the Board cannot award an increased rating.   

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's service connected PTSD impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted.  The Veteran displays a clear intolerance to human contact.  His May 2011 and July 2011 providers mention that the Veteran prefers to be alone, and that his arousal symptoms make it difficult for the Veteran to maintain relationships.  Notably, the Veteran mentioned to a mental health provider in a January 2012 note that the Veteran gets too angry too easily with his wife and grandchildren.  While the Veteran's mood setbacks are unquestionably related to his psychiatric disorder, the Board determines that the anxiety and social discord attendant to the Veteran's social impairment is contemplated by his current rating of 30 percent for this period.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 30 percent rating is warranted for the Veteran's PTSD for this period.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, while the Veteran's symptoms are found to interfere with his thought process, his VA examiners have found him capable of the thought and concentration necessary to maintain employment.  The Board concludes that while his loss in income due to this service connected disability is not compensated in full, it is adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, while a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, no relevant symptoms have been excluded in the Board's analysis.  See Mauerhan, 16 Vet. App. at 444.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).	

For the foregoing reasons, a rating in excess of 30 percent is not warranted for the period on appeal.


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied.


REMAND

Unfortunately, the appellant's claim for entitlement to a total disability rating based on individual unemployability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

In this case, while the Veteran's claim for an initial increased rating dates back to June 2011, he had applied for TDIU in October 2006 and had never expressed satisfaction with the RO's decisions.  Accordingly, his claim for a TDIU rating is considered filed in October 2006.  His service connected disabilities consist of PTSD, rated at 30 percent from June 22, 2011, as well as peripheral neuropathy of the right upper extremity rated at 10 percent from February 23, 2006, and 30 percent from February 7, 2012, diabetes mellitus type II, rated at 20 percent from May 17, 2004, peripheral neuropathy of the right lower extremity rated at 10 percent from February 23, 2006, and 20 percent from February 7, 2012, peripheral neuropathy of the left lower extremity rated at 10 percent from February 23, 2006, and 20 percent from February 7, 2012, and peripheral neuropathy of the left upper extremity, rated at 10 percent from February 23, 2006, and 20 percent from November 5, 2013.  The Veteran is also service connected for right ear hearing loss and onychomycosis of the feet, but at noncompensable ratings for both disorders. The Veteran's combined rating is 70 percent from June 22, 2011, and 80 percent from November 5, 2013.  Thus, the Veteran has not met the schedular criteria of 38 C.F.R. § 4.16(a) (2017).

Nevertheless, TDIU may be granted alternatively on an extra-schedular basis under § 4.16 (b) if it is established that the Veteran was indeed unable to seek or maintain substantially gainful employment on account of the service-connected disabilities.  

In this case, the Veteran had not worked since 2005, before the period on appeal.  According to a Social Security Administration record, the Veteran stopped working because he could no longer drive a truck.  A record obtained from the Social Security Administration documents the Veteran's disability finding with an onset date of March 2006.  While the Veteran, in a May 2013 functional assessment, was found capable of understanding verbal, written, and visual instructions, a May 2014 clinical psychologist found that the Veteran's PTSD had greatly impaired his ability to maintain relationships.  Even with individual projects, the Veteran was not productive or regularly reliable, and had trouble staying with projects once undertaken.  Accordingly, it is unclear, based on the facts of record, whether the Veteran is capable of securing and maintaining substantially gainful employment.

However, before the Board may determine whether a TDIU rating is warranted on an extra-schedular basis in the first instance, it must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16 (b) (2017); Barringer v. Peake, 22 Vet. App. 242 (2008); Wages v. McDonald, 27 Vet. App. 233 (2015).  Thus, in the present case, referral to the Director of Compensation Service, for consideration of entitlement to TDIU under 38 C.F.R. § 4.16 (b) is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records in the possession of the VA New Jersey Health Care System since May 2014.

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them. 

2.  After conducting any development that is deemed warranted, refer the issue of entitlement to extraschedular TDIU to the Director of Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16(b) (2017).  

3.  If the benefits sought remain denied, furnish the appellant a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


